                                                                                                                                  04/22/2019 03:08:07pm


Debtor(s): Rodney Wayne Telsee                                                                    Case number: 19-80314
           Brianna Honimekealoha Telsee

United States Bankruptcy Court for the Western District of Louisiana: ALEXANDRIA DIVISION


Chapter 13 Plan - Western District of Louisiana


       Check here if this is a modified plan.                               Reason for Amendment/Modification.
       Check here if this is an amended plan.
 List below sections of the plan that have been changed.




 Part 1:        Notices
To Debtors:      This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                 does not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial
                 division. Plans that do not comply with local rules and judicial rulings may not be confirmable.

                 In the following notice to creditors, you must check each box that applies.

To Creditors:    Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                 You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                 have an attorney, you may wish to consult one.

                 If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                 confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                 Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
                 Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                 The following matters may be of particular importance. Debtors must check one box on each line to state whether or not
                 the plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked,
                 the provision will be ineffective if set out later in the plan.

 1.1   This Plan sets out Nonstandard Provisions in Part 9.                                                        Included           Not included

 1.2   This Plan limits the amount of Secured Claims in 3.1 and/or 3.2 based on a Valuation                        Included           Not included
       of the Collateral for the claim.

 1.3   This Plan avoids a Security Interest or Lien in Section 3.4.                                                Included           Not included

 1.4   This Plan cures or maintains a loan secured by the Debtor's Principal Residence                             Included           Not included
       in 3.1.

 1.5   This Plan provides for the treatment of a Domestic Support Obligation in 4.3                                Included           Not included
       and/or 4.4.

 1.6   This plan includes a claim that was either: (1) incurred within 910 days before the                         Included           Not included
       petition date and secured by a purchase money security interest in a motor vehicle
       acquired for the personal use of the debtor(s); or (2) incurred within 1 year of the
       petition date and secured by a purchase money security interest in any other thing
       of value in 3.3.




Revised 11/20/2017                                                    Chapter 13 Plan                                                           Page 1

           19-80314 - #12 File 04/22/19 Enter 04/22/19 15:58:25 Main Document Pg 1 of 7
                                                                                                                                      04/22/2019 03:08:07pm


Debtor(s): Rodney Wayne Telsee                                                                       Case number: 19-80314
            Brianna Honimekealoha Telsee

 Part 2:       Plan Payments and Length of Plan

2.1   Debtor(s) will make regular payments for a total of               60        months to the trustee as follows:

      If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make
      the payments to creditors specified in this plan.

            Original Plans.

                 $500.00          per        month           for          3         months, and

                $1,315.00         per        month           for          4         months, and

                $1,620.00         per        month           for          3         months, and

                $1,965.00         per        month           for         50         months

            Modified Plans.                      has been paid in for the first                               months; then
            $____________ per ____________ for ____________ months

      Check one:      The applicable commitment period is:         36 months (Below Median Income)
                                                                   60 months (Above Median Income)

2.2   Regular payments to the trustee will be made from future income in the following manner:

      Debtor(s) will make payments pursuant to a payroll deduction unless otherwise excused by the Chapter 13 Trustee or the Bankruptcy Court.

      Income tax refunds. During the pendency of this case debtor(s) shall file both Federal and State Income Tax Returns timely and provide
      copies of same to the Standing Chapter 13 Trustee immediately upon filing of each annual return.

      Debtor(s) will pledge income tax refunds as follows:
      n/a
2.3   Additional payments. (In addition to 2.1 above)

      Check one:

            None. If "None" is checked, the rest of § 2.3 need not be completed or reproduced.

            Debtor(s) pledge fifty (50) percent (or until all allowed unsecured claims are paid in full) of the net recovery from all causes of action,
            liquidated or unliquidated, unless otherwise ordered by the Court after a notice and a hearing. In all cases in which the debtor has
            acquired/acquires a pre-petition or post-petition cause of action, the employment and compensation of special counsel, and the
            compromise of any claim, shall be approved by the Bankruptcy Court pursuant to 11 U.S.C. §§ 327-329, and the filing of such
            pleading shall be noticed on all parties.

            Debtor(s) will make additional payment(s) to the trustee from other sources, including the sale of property, as specified below.
            Describe the source, amount, and date of each anticipated payment.


 Part 3:       Treatment of Secured Claims

3.1   A.    Maintenance of payments and cure of default of PRINCIPAL RESIDENCE under 1322(b)(3), including post-petition default
            payments, if any.

      Check one.

            None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.




Revised 11/20/2017                                                       Chapter 13 Plan                                                         Page 2

            19-80314 - #12 File 04/22/19 Enter 04/22/19 15:58:25 Main Document Pg 2 of 7
                                                                                                                                 04/22/2019 03:08:07pm


Debtor(s): Rodney Wayne Telsee                                                                   Case number: 19-80314
           Brianna Honimekealoha Telsee
           The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
           required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by
           the trustee or directly by the debtor, as specified below. Any existing arrearage on a listed claim will be paid in full through
           disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a
           proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the
           current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are
           controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise
           ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
           collateral will no longer be treated by the plan.

Name of Creditor /                                     Current Installment             Pre-Petition                   Current Monthly
Description of Collateral                              Payment                         Amount of                      Payment
                                                       (including escrow)              Arrearage, if any              Begins
Vanderbilt Mortgage                                                $696.42                        $13,364.89          July 2019
168 Vaughn St.                                         Disbursed by:
                                                           Trustee
                                                           Debtor(s)
                                                           Third party -- Name and Relationship to Debtor(s)


           The trustee shall pay post-petition default payments for mortgage payments in the following amounts and coming due during the
           months itemized.

Name of Creditor /                                     Current Installment          Specified                                  Post Petition
Description of Collateral                              Payment                      Months for                                 Total Unpaid
                                                       (including escrow)           Default
Vanderbilt Mortgage                                               Pro-Rata          04/19-06/19 (Gap pymts)                              $2,239.96
168 Vaughn St.

      B.   Maintenance of payments and cure of default OTHER THAN Principal Residence under 1322(b)(3), including post-petition
           default payments, if any.

      Check one.

           None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.

3.2   Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
      Check one.

           None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.




Revised 11/20/2017                                                    Chapter 13 Plan                                                       Page 3

           19-80314 - #12 File 04/22/19 Enter 04/22/19 15:58:25 Main Document Pg 3 of 7
                                                                                                                                     04/22/2019 03:08:07pm


Debtor(s): Rodney Wayne Telsee                                                                      Case number: 19-80314
           Brianna Honimekealoha Telsee
           The remainder of this paragraph will be effective ONLY if the applicable box in Part 1 of this plan is checked.

           The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
           listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed "Amount of Secured
           Claim". For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof
           of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value
           of the secured claim will be paid in full with interest at the rate stated below. If relief from the automatic stay is ordered as to any item
           of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to that
           collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan.

           The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of
           this plan. If the amount of a creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in its
           entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor's total claim
           listed on the proof of claim controls over any contrary amounts listed in this paragraph.

           The holder of any claim listed below as having value in the column headed "Amount of Secured Claim" will retain the lien on the
           property interest of the debtor(s) or the estate(s) until the earlier of:

           (a) payment of the underlying debt determined under nonbankruptcy law, or (b) discharge of the underlying debt under 11 U.S.C.
           § 1328, at which time the lien will terminate and be released by the creditor. See Bankruptcy Rule 3015.

Name of Creditor /                               Estimated            Value of              Amount of            Interest    Estimated avg. monthly
Collateral Description                           Amount of            Collateral            Secured Claim        Rate        payment to creditor
                                                 Creditor's
                                                 Total Claim

Chrysler Capital                                     $36,728.69           $10,437.50           $10,437.50         6.50%                       Pro-Rata
2015 Chrysler 200C


Conn's HomePlus                                        $2,023.81            $1,060.00            $1,060.00        6.50%                       Pro-Rata
hhg


Service Finance Company                                $2,578.44            $2,578.44            $2,578.44        6.50%                       Pro-Rata
a/c unit


Tower Loan of Natchitoches                             $1,520.52              $938.00              $938.00        6.50%                       Pro-Rata
hhg


3.3   Secured claims excluded from 11 U.S.C. § 506. (11 U.S.C. § 1325(a) - 910 day Car Claim or 365 day Personal Property)

      Check one.

           None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced.

3.4   Lien avoidance.

      Check one.

           None. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.

3.5   Surrender of collateral.

      Check one.

           None. If "None" is checked, the rest of § 3.5 need not be completed or reproduced.




Revised 11/20/2017                                                     Chapter 13 Plan                                                          Page 4

          19-80314 - #12 File 04/22/19 Enter 04/22/19 15:58:25 Main Document Pg 4 of 7
                                                                                                                                     04/22/2019 03:08:07pm


Debtor(s): Rodney Wayne Telsee                                                                      Case number: 19-80314
           Brianna Honimekealoha Telsee


 Part 4:        Treatment of Fees and Priority Claims

4.1   General

      Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.4, will be paid in full
      without postpetition interest.

4.2   Administrative fees

      Counsel elects the standing order "no look" fee.        Yes           No

      Trustee's fees are governed by statute and may change during the course of the case but are estimated to be ten percent of plan payments.

      The debtor(s) attorney is awarded a fee in the amount of       $3,600.00     of which        $3,596.00       is due and payable from the
      bankruptcy estate. Included in this amount is a fee in the amount of     $0.00          for the modification. Fees are limited to the
      appropriate "No Look" fee amount or the allowed amount subject to a formal fee application.

4.3   Priority claims other than attorney's fees and those treated in § 4.4.

      Check one.

           None. If "None" is checked, the rest of § 4.3 need not be completed or reproduced.

           The debtor estimates the total amount of other priority claims to be as follows:

           Domestic Support Obligations prepetition arrears other than those provided in 4.4 below shall be disbursed by the Trustee.

Claimant                                                         Nature of Claim                                                    Amount

           Ongoing Domestic Support Obligations shall be disbursed by debtor.

           All other unsecured priority claims including tax claims shall be disbursed by trustee as follows:

Claimant                                                         Nature of Claim                                                    Amount
Iowa Workforce Development                                       Overpayment                                                                $12,801.80
IRS - Insolvency Unit (BKR)                                      Taxes                                                                       $6,189.99
L. Laramie Henry                                                 Costs for Noticing the Plan                                                   $250.00
LA Dept. of Revenue & Taxation (BKR)                             Taxes                                                                       $2,620.00

4.4   Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount.

      Check one.

           None. If "None" is checked, the rest of § 4.4 need not be completed or reproduced.


 Part 5:        Treatment of Nonpriority Unsecured Claims

5.1   Nonpriority unsecured claims not separately classified.

      Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. Unscheduled nonpriority unsecured debts
      to which a timely proof of claim is filed will be allowed, unless objected to. All non-priority debts on schedule E/F, and unsecured and
      undersecured debts on schedule D, are incorporated herein by reference.

      Based upon the scheduled unsecured and undersecured claims in the amount of         $70,272.80 , it is anticipated unsecured creditors
      will be paid approximately    $188.71       , which is approximately         0.27        percent of their respective claims. However,
      the amount paid on any claim may vary depending on the actual filed and allowed claims.

      If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid no less than    $0.00                 .
      Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.




Revised 11/20/2017                                                      Chapter 13 Plan                                                          Page 5

           19-80314 - #12 File 04/22/19 Enter 04/22/19 15:58:25 Main Document Pg 5 of 7
                                                                                                                                  04/22/2019 03:08:07pm


Debtor(s): Rodney Wayne Telsee                                                                    Case number: 19-80314
           Brianna Honimekealoha Telsee
5.2   Other separately classified nonpriority unsecured claims.

      Check one.

           None. If "None" is checked, the rest of § 5.2 need not be completed or reproduced.

 Part 6:      Executory Contracts, Unexpired Leases, and Unmodified Secured Debts paid per contract

6.1   The executory contracts, unexpired leases, and Unmodified Secured Debts paid per contract listed here are assumed and
      will be treated as specified. All other executory contracts and unexpired leases are rejected.

      Check one.

           None. If "None" is checked, the rest of § 6.1 need not be completed or reproduced.

           Assumed items or Direct Pay Unmodified Secured Debts. Current installment payments will be disbursed either by the trustee or
      directly by the debtor, as specified below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee.

Name of Creditor /                                     Current                 Amount of               Number of
Property Description                                   installment             Arrearages to be        Installments
                                                       payment                 paid, if any            Remaining

NPRTO Texas LLC                                                 $306.41                                         7
furniture lease                                        Disbursed by:
                                                           Trustee
                                                           Debtor(s)
                                                           Third party -- Name and Relationship to Debtor(s)


SNAP RTO LLC                                                    $344.15                                        10
furniture lease                                        Disbursed by:
                                                           Trustee
                                                           Debtor(s)
                                                           Third party -- Name and Relationship to Debtor(s)



 Part 7:      Vesting of Property of the Estate

7.1   Property of the estate will vest in the debtor(s) upon entry of discharge or dismissal.


 Part 8:      Other Plan Provisions

8.1   Adequate Protection Payments:

      Debtor(s) shall pay adequate protection payments and/or lease payments as scheduled below to the trustee. If the case
      is dismissed pre-confirmation the trustee shall disburse these adequate protection payments to the creditor, one for
      each plan payment received while the case was pending.

Creditor                                                                         Adequate Protection Payment

8.2   Changed Circumstances.
      Debtor(s) shall fully and timely disclose to the trustee any change in income, marital status, domestic support obligation,
      employment, address, or financial recovery to which debtor(s) become entitled, including without limitation, claims for
      personal injury, employment, worker's compensation, unemployment compensation, inheritance, life insurance, lottery
      proceeds, or property settlements. These funds shall be treated upon motion by trustee, debtor(s), or any party in
      interest.




Revised 11/20/2017                                                    Chapter 13 Plan                                                        Page 6

           19-80314 - #12 File 04/22/19 Enter 04/22/19 15:58:25 Main Document Pg 6 of 7
                                                                                                                                 04/22/2019 03:08:07pm


Debtor(s): Rodney Wayne Telsee                                                                        Case number: 19-80314
            Brianna Honimekealoha Telsee

 Part 9:       Nonstandard Plan Provisions

     None. If "None" is checked, the rest of Part 9 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
included in the Official Chapter 13 Plan Form for the Western District of Louisiana or deviating from it. Nonstandard provisions set out
elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box "Included" in § 1.1.

FEES
In Section 4.2, $600 of the requested fee shall be paid during the last six plan payments of the Chapter 13 plan
pursuant to the Standing Order Regarding 'No-Look' Fees in Chapter 13 Cases.


OFFICE OF MOTOR VEHICLES
If the Louisiana Department of Public Safety and Corrections, Office of Motor Vehicles ('State of Louisiana") holds an
unsecured claim in this case and the debtor fails to maintain minimum liability insurance coverage as required under
applicable non-bankruptcy law, then the State of Louisiana may file a motion to dismiss this case with notice and
hearing.


CANCELATION OF JUDGMENTS
Upon entry of a discharge in this case, every creditor whose claim is subject to discharge shall release and cancel
from the public records any judgment, lien, writ, notice of seizure or encumbrance over property of the Debtor or
estate which was created by virtue of an action to collect the claim.


DIRECT PAY
Section 2.2 is amended to reflect that debtors shall make the payments directly to the Trustee.


 Part 10:      Signatures

/s/ L. Laramie Henry                                                    Date:      04/22/2019
Signature of Attorney for Debtor(s)

                                                                        Date:
Debtor

                                                                        Date:
Joint Debtor

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtors(s) themselves, if not represented by an attorney, also
certify(ies) that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in Official
Chapter 13 Plan Form for the Western District of Louisiana, other than any nonstandard provisions included in Part 9.




Revised 11/20/2017                                                       Chapter 13 Plan                                                   Page 7

           19-80314 - #12 File 04/22/19 Enter 04/22/19 15:58:25 Main Document Pg 7 of 7
